20 Mich. App. 560 (1969)
174 N.W.2d 173
PEOPLE
v.
HOOPER
Docket No. 6,687.
Michigan Court of Appeals.
Decided December 8, 1969.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Samuel J. Torina, Chief Appellate Lawyer, and Arthur N. Bishop, Assistant Prosecuting Attorney, for the people.
Edward P. Echlin, for defendant on appeal.
Before: R.B. BURNS, P.J., and HOLBROOK and V.J. BRENNAN, JJ.
PER CURIAM.
Defendant pleaded guilty to the crime of assault with intent to rob being armed. MCLA § 750.89 (Stat Ann 1962 Rev § 28.284).
Defendant has appealed, claiming the trial court committed reversible error under GCR 1963, 785.3 (2), in failing to obtain from the defendant what acts in fact he had committed so as to constitute the crime to which he entered a plea of guilty.
*561 A review of the record shows that the trial court made virtually no determination of the factual basis for the plea. This total violation of GCR 1963, 785.3(2), requires reversal under People v. Perine (1967), 7 Mich App 292, 294; People v. Mason (1968), 13 Mich App 277; and People v. Creger (1969), 16 Mich App 59.
Reversed and remanded.